Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 1 of 37




              EXHIBIT B
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 2 of 37

                 2019-50265 / Court: 133




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 3 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 4 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 5 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 6 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 7 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 8 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 9 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 10 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 11 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 12 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 13 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 14 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 15 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 16 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 17 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 18 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 19 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 20 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 21 of 37

                 2019-50265 / Court: 133




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 22 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
       Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 23 of 37                           7/30/2019 1:11 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 35541318
                                                                                                     By: EVELYN PALMER
                                                                  Receipt  Number: 844263 Filed: 7/30/2019 1:11 PM
                                                                  Tracking Number:       73649236
COpy OF ~LEADING PROVIDED BY PLT


                                        CAUSE NUMBER: 201950265


PLAINTIFF:    MA, QINGGANG                                             In the 133rd Judicial

vs.                                                                    District Court of




                                                                                 k
                                                                              ler
DEFENDANT:    UNITED PROPERTY      & CASUALTY   INSURANCE              Harris County, Texas
COMPANY




                                                                           tC
                                                                       ric
                                                CITATION
THE STATE OF TEXAS




                                                                    ist
County of Harris




                                                                 sD
TO:    UNITED PROPERTY     & CASUALTY   INSURANCE   COMPANY   BY SERVING   ITS REGISTERED         AGENT     CT
CORPORATION    SYSTEM




                                                              es
1999 BRYAN STREET STE 900




                                                            rg
HOUSTON TX 75201


   Attached    is a copy of PLAINTIFF'S
                                                       Bu
                                                ORIGINAL   PETITION,   JURY DEMAND AND REQUEST            FOR
                                                    n
DISCLOSURE.
                                                  ily

This instrument was filed on July 23, 2019, in the above numbered and styled cause on
the docket in the above Judicial District Court of Harris County, Texas, in the
                                                ar



courthouse in the City of Houston, Texas. The instrument attached describes the claim
                                             M




against you.
                                         of




   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
                                        e




on the Monday next following the expiration of twenty days after you were served this
                                   ffic




citation and petition, a default judgment may be taken against you.
      ISSUED AND   GIVEN   UNDER   MY HAND   and seal of said Court,       at Houston,       Texas,      this
                              yO




July 24,   2019.
                           op
                        C




                                                            Marilyn Burgess, District Clerk
                    ial




                                                            Harris County, Texas
                                                            201 Caroline, Houston, Texas 77002
                 fic
              of




                                                            Generated By: LEWIS JOHN-MILLER
           Un




Issued at request of:
Peveto, Tara L
455 EAST MEDICAL CENTER BLVD STE 555
WEBSTER, TX 77598-7759
832-415,--1432

Bar Number: 24076621
             Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 24 of 37




                                                                                                                Tracking Number:        73649236




                                                                                                                       k
                                                                  CAUSE NUMBER:           201950265




                                                                                                                    ler
                                                                                                                 tC
    PLAINTIFF:           MA, QINGGANG                                                                         In the 133rd

            vs.




                                                                                                             ric
                                                                                                              Judicial District Court




                                                                                                          ist
    DEFENDANT:              UNITED            PROPERTY            &       CASUALTY                            of Harris County, Texas
    INSURANCE COMPANY




                                                                                                       sD
                                                                                                   es
                                                                                              rg
                                                          OFFICER/AUTHORIZED
                                                                                          Bu
                                                                                          PERSON RETURN
                                                                                     n
    Came          to        hand           at           q:OQ      o'clock         A__.         M.,       on     the                     day   of
                                                                                  ily

       S-U \ \)
    -Ex-"e-c'-u~teWd~L'4-a-t--(   a-d-d-re-s-s-)   -:'=Q""9""9:--772n                  :l1l
                                                                       -n-f.{-aq--tA.~ >100   ',T:n IIQ,S, IY. -ieso I
                                                                              ar



    in   'J:)q1\Q5                     County                      J                                                      Jt..
                                                                          M




    at       l \ '.6::A                 0' clock.LL_.                                         on                   2=---=1O_'1-!.!_   day     of
                         --u..
                                                                        of
                                                                 e
                                                           ffic
                                                     yO




    To       certify              which             I     affix          my      hand     llofficiallY         this                           of
    ____~~=$~~~.~+_---------------------' 20 ~                                                     •
                                             op




    FEE:             ~                                                                  !d~r<lbcK
                                        C




                                                                                          )23tlQS             of
                                   ial




    cO~~~~/33
                            fic




                                                                                    By:
~                           Affiant                EJ)<p 0-.1q_"g10i)                                     Deputy
                         of




    On this day, __                ~tI~e~~~~~~__~(3~~~L~k:=-         1 known to me to be
                  Un




    the person whose signature
    appears on the foregoing return, personally appeared.  After being by me duly sworn,
    he/she stated that this citation was executed by him/her in the exact manner recited
    on the return.

    SWORN              TO           AND              SUBSCRIBED                                                                               of
               JI)hf
         Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 25 of 37                            7/30/2019 1:43 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 35543054
                                                                                                                   By: I Mason
                                                                                                     Filed: 7/30/2019 1:43 PM
                                                                     Receipt Number: 844263
                                                                     Tracking Number: 73649232



                                      CAUSE NUMBER: 201950265


PLAINTIFF: MA, QINGG.Zl.NG                                               In the l33rd Judicial

VS.                                                                      Dist=ict Court of




                                                                                     k
                                                                                  ler
DEFENDANT:    UNITED PROPERTY    &   CASUALTY    INSUR .\NCB             Harris County, Texas




                                                                               tC
COMPANY




                                                                           ric
                                                CITATION
~HE STATE OF TEXAS




                                                                        ist
County of Harris




                                                                     sD
TO: HUDSON, ADAM
:'3406   PRESTON CLU'P   COURT




                                                                  es
HOUSTON 'IX 77077




                                                                rg
   Attached
DISCLOSURE.
               is a copy of PLAINTIFF'S         ORIGINAL
                                                           Bu
                                                           PETITION,    JURY DEMAND F~D REQUEST FOR
                                                       n
This instrunent was fi:'ed on July 23, 2019, in the above numbered and sty:ed cause on
                                                    ily

the docket in the above Judic':"al District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the c:aim
                                                 ar


against you.
                                            M




   YOU HAVE BEEN SUED.   You may employ an attorney.   If you Dr your attorney do not
file a written answer with the District C:'erk who issued this citation by 10:00 a.m.
                                         of




on the Monday next following the expiration of twenty days after you were served this
citaLion and petiLion, a de~ault judgment may be taken against you.
                                       e




      ISSUED AND GIVEN UNDER MY HAND and seal of said Court,                at Houston,      Texas,      this
                                     ffic




July 24, 2019.
                             y   O
                          op




                                                               Mar:'lyn Burgess, District Clerk
                                                               Harris County, Texas
                         C




                                                               201 Caroline, Houston, Texas 77002
                    ial
                 fic




                                                               Generated By: LEW~S JOHN-MILLER
               of
           Un




:ssued at request of:
Peveto, Tara L
455 EAST MEDICAL CENTER BLVD STE 555
WEBSTER, TX 77598-7759
832-415-1432

Bar Number: 24076621
            Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 26 of 37




                                                                                                                     Tracking Number: 73649232


                                                        CAUSE NUMBER: 201950265




                                                                                                          k
                                                                                                       ler
  PLAINTIFF: MA, QINGGANG                                                                                        In the :33rd




                                                                                                    tC
           VS.                                                                                                   Judicia: District Cou~t




                                                                                                ric
  DEFENDANT;                 UNl TED    PROf'EKl.·Y     &        CASUA~TY                                        of Harris County, Texas
  INSURANCE CO~WANY




                                                                                             ist
                                                                                          sD
                                                                                  es
                                                                         2oL.    rg
                                                  OFFICER/AUTHORIZED~PERSON    Bu          RETURN

  Came            to         hand      at   :.r{,(/)~   0   I   cl oc~            M.,                      on          the                                     day   of
                                                                           n

  Executed              at    (address)       1"3406        rV"e.~blf (~i£~ .d=   .• f:ttu(hJK, A?' 77f:777
                                                                         ily


  ':"11    1-+OZvtl ~            County
                  'Z-!SS-
                                                                    ar



  at                              o'clock             ~.                 M.,     on                     the                                               day        of
 -_.,. ...Jj-"'\1,,-"''tt-------;~--._;___._-------1                                     20           \:L_,
                                                                M




 by de:i vering to ~A'_'_"_Ja=,N')'"'--_H+-_,,"""IA •..J'_'SC=,'_'\,__
                                                       ••                                      _ defendant,
 in person, a true copy of this
                                                            of




 Citation    together          with                     the            accompanying copy (ies)    of    the
                   f'LMA.)1lt8 OttftllV4(;,-                               Petition
                                                      e




 attached thereto and I endorsed on said copy of the Citation the date of dellve~y.
                                                  ffic




                                                                                                                                                               day   of
                                         yO
                                       op




-n.                                                                                                              of
                                    C




              f    Texas
- ~                    ll{b~3           5/31 I'lL>                         By:
                                ial
                             fic




 On       th:'s daY/Affi~                     ~                   I known to me to be
 the person whose signature
                        of




 appears on the foregoing return, personal:'y appeared. After being by me duly sworn,
              Un




 he/she stated that this citation was executed by him/her in the exact manner recited
 on the return.

  SWORN                TO       AND          SUBSCRIBED              BEFORE      ME                                                                                  of
 --------~---~~~=F~--------------I                                  20   11l__
                                                                                                                    Notary Public

                                                                                           ,;~W~~iJ'<;,                   PAMELA RENEE HALL
                                                                                          ::;-.i;':·~tS·0SNotar,· l"ublic, State of Texas
                                                                                          ~~,:. .!';~.),;~~          Co.nm. Expires 06-16-2021
                                                                                                         ·r~.·,'"
                                                                                           ·~;""'.<:' ",. •.,~
                                                                                      ,' I ,. _.__";,;;~\\,,,
                                                                                                                             I   _           - _   .,..    •


                                                                                                                               . -""~ _-!D 1253\)9841
                                                                                                       ~ _...-.-=.•. . . . . ~hOIMy
                                                                                      ~~'''''-''_'-~'~''''~''''''''''<_*i_-'''''''':;';'~-
                                                                                                                                                  .
      Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 27 of 37                         8/20/2019 11:55 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36110807
                                                                                                   By: EVELYN PALMER
                                                                                              Filed: 8/20/2019 11:55 AM

                                      CAUSE NO: 2019-50265

QINGGANG MA AND SULAN QI                       §      IN THE DISTRICT COURT OF
                                               §
VS.                                            §
                                               §      HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                     §




                                                                               k
INSURANCE COMPANY AND                          §




                                                                            ler
ADAM HUDSON                                    §      133RD JUDICIAL DISTRICT




                                                                         tC
                                                                     ric
     DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
    ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE




                                                                  ist
                        TEXAS INSURANCE CODE




                                                               sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                            es
         COMES NOW, United Property & Casualty Insurance Company (“UPC”) and files its


                                                         rg
                                                      Bu
Election of Legal Responsibility Under Section 542A.006 of the Texas Insurance Code
                                                    n
(“Election”) as follows:
                                                   ily
                                              ar


                                             I.
                                           M




                                   RELEVANT BACKGROUND
                                        of




         1.1       Plaintiffs, Ginggang Ma and Sulan Qi (“Plaintiffs”) filed a claim 2018TX126161
                                      e
                                  ffic




with United Property & Casualty Insurance Company, and Claim number 2018TX126161 was
                               O




adjusted by one or more individuals at United Property & Casualty Insurance Company’s
                             y
                          op




request, including Defendant Adam Hudson (“Adjuster”). For purposes of this election, the
                       C




Adjuster is considered United Property & Casualty Insurance Company’s “agents” under Texas
                     ial
                   fic




Insurance Code section 542.A.001, which defines the term “agent” as an employee, agent,
            of




representative, or adjuster who performs any act of United Property & Casualty Insurance
          Un




Company’s behalf.




4823-2254-2497.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 28 of 37



                                              II.
                                           ELECTION

         2.1       Under section 542A.006(a) of the Texas Insurance Code, United Property &

Casualty Insurance Company hereby elects to accept legal responsibility for whatever liability




                                                                             k
Adjuster might have to Plaintiffs for his acts or omissions related to claim number




                                                                          ler
2018TX126161, and by this pleading Plaintiffs are provided written notice of United Property &




                                                                       tC
                                                                   ric
Casualty Insurance Company’s Election.




                                                                ist
                                         III.




                                                             sD
                       DISMISSAL OF DEFENDANTS WITH PREJUDICE




                                                          es
         3.1       Under section 542A.006(c) of the Texas Insurance Code and based on United



                                                       rg
Property & Casualty Insurance Company’s Election, this Court “shall dismiss” this action
                                                   Bu
against with prejudice. United Property & Casualty Insurance Company hereby requests the
                                                   n
                                               ily

Court enter all such documents necessary to effectuate this dismissal with prejudice and are
                                            ar
                                         M




filing a proposed order simultaneously herewith.
                                       of




         FOR THESE REASONS, United Property & Casualty Insurance Company prays that this
                                     e
                                 ffic




Election be filed with the records of this cause and that Defendant Adam Hudson be dismissed
                              O




from this action with prejudice as mandated under Chapter 542A of the Texas Insurance Code,
                             y
                          op




and for all other and further relief to which this Court deems United Property & Casualty
                       C




Insurance Company entitled.
                    ial
                   fic
            of




                                             [Signature on next page]
          Un




4823-2254-2497.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 29 of 37




                                             Respectfully submitted,


                                             LEWIS BRISBOIS BISGAARD & SMITH LLP




                                                                              k
                                                                           ler
                                             Sarah R. Smith




                                                                        tC
                                             Texas Bar No: 24056346
                                             Chloe A. Sease




                                                                    ric
                                             Texas State Bar No. 24113093




                                                                 ist
                                             24 Greenway Plaza, Suite 1400
                                             Houston, Texas 77046




                                                              sD
                                             Phone: (713) 659-6767
                                             Fax: (713) 759-6830




                                                           es
                                             sarah.smith@lewisbrisbois.com



                                                        rg
                                                    Bu
                                             Attorneys for Defendant, United Property &
                                             Casualty Insurance Company
                                                  n
                                               ily
                                            ar



                                CERTIFICATE OF SERVICE
                                         M
                                      of




       I hereby certify that a true and correct copy of the above and foregoing instrument was
served on all counsel of record by electronic filing, certified mail, and/or facsimile on this 20th
                                   e




day of August, 2019.
                               ffic
                            O




Chad T. Wilson                               Via Eserve
Tara Peveto
                            y
                         op




Chad T. Wilson Law Firm, PLLC
455 East Medical Center Blvd.
                     C




Suite 555
                    ial




Webster, Texas 77598
eservice@cwilsonlaw.com
                   fic




cwilson@cwilsonlaw.com
            of




tpeveto@cwilsonlaw.com
          Un




Attorneys for Plaintiff




                                                     Sarah R. Smith



4823-2254-2497.1
                                                                          8/20/201911:55:25AM
      Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD MarilynBurgess-DistrictClerk
                                                                 Page 30 of 37
                                                                          HarrisCounty
                                                                          EnvelopeNo:36110807
                                                                          By:PALMER,EVELYNJ
                                                                          Filed:8/20/201911:55:25AM
                                  CAUSE NO: 2019-50265

QINGGANG MA AND SULAN QI                    §      IN THE DISTRICT COURT OF
                                            §
VS.                                         §
                                            §      HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                  §




                                                                            k
INSURANCE COMPANY AND                       §




                                                                         ler
ADAM HUDSON                                 §      133RD JUDICIAL DISTRICT




                                                                      tC
                                                                  ric
                   ORDER OF DISMISSAL OF DEFENDANT, ADAM HUDSON




                                                               ist
         On this day came before the Court the Election of Legal Responsibility Under Section




                                                            sD
542A.006 of the Texas Insurance Code (the “Election”) filed by Defendant United Property &




                                                         es
Casualty Insurance Company. United Property & Casualty Insurance Company has elected to


                                                      rg
                                                   Bu
accept legal responsibility in the manner required under 542A.006 of the Texas Insurance Code.
                                                 n
         It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of
                                                ily
                                           ar


action brought against Defendant Adam Hudson in the above referenced cause are hereby
                                       M




DISMISSED with prejudice to refiling of the same. Any and all relief sought against Defendant
                                     of
                                   e




Adam Hudson and not contained herein is hereby DENIED with prejudice.
                               ffic




         It is further ORDERED that costs of court herein and any related claim or cause of
                            O
                            y




action brought against Defendant Adam Hudson shall be borne by the party incurring same.
                         op
                      C




         SIGNED this______ day of ___________________________, 2019.
                    ial
                   fic




                                                   ___________________________________
            of




                                                   JUDGE PRESIDING
          Un




4825-4280-8993.1
      Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 31 of 37                           8/20/2019 11:42 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 36109573
                                                                                                     By: EVELYN PALMER
                                                                                                Filed: 8/20/2019 11:42 AM

                                      CAUSE NO: 2019-50265

QINGGANG MA AND SULAN QI                        §         IN THE DISTRICT COURT OF
                                                §
VS.                                             §
                                                §         HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                      §




                                                                                   k
INSURANCE COMPANY AND                           §




                                                                                ler
ADAM HUDSON                                     §         133RD JUDICIAL DISTRICT




                                                                             tC
                                                                         ric
      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
           ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION




                                                                      ist
                                                                   sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                               es
         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in



                                                            rg
the above-entitled and numbered cause and files this, its Answer to Plaintiffs’ Original Petition
                                                          Bu
and would respectfully show unto the Court the following:
                                                         n
                                                    ily

                                                    I.
                                               ar
                                            M




         United Property & Casualty Insurance Company asserts a general denial as is authorized
                                         of




by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiffs be required to
                                       e
                                   ffic




prove his charges and allegations against United Property & Casualty Insurance Company by a
                                O




preponderance of the evidence as is required by the Constitution and law of the State of Texas.
                              y
                           op




                                                    II.
                        C




                                             DEFENSES
                     ial
                   fic




         1.        United Property & Casualty Insurance Company denies that the required
            of




conditions precedent were performed and/or occurred.
          Un




         2.        The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiffs, therefore, United Property is not liable to Plaintiffs.




4830-0691-1393.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 32 of 37



         3.        United Property issued a policy of insurance bearing Policy No. 43100096828701

to Qinggang Ma, regarding the property located at 9306 Stoney Lake Dr., Houston, Texas 77064.

United Property adopts the policy terms, conditions and exclusions as if copied in extenso.

         4.        Plaintiffs’ claims are barred, in whole or in part, because the damages claimed by




                                                                                  k
                                                                               ler
Plaintiffs are subject to the following policy provisions and exclusions:




                                                                            tC
SECTION I – PERILS INSURED AGAINST




                                                                        ric
                                                                     ist
A. Coverage A – Dwelling And Coverage B – Other Structures




                                                                  sD
   1. We insure against direct physical loss to property described in Coverages A and B.
   2. We do not insure, however, for loss:




                                                              es
      a. Excluded under Section I – Exclusions;




                                                            rg
      c. Caused by:
        (6) Any of the following:
           (a) Wear and tear, marring, deterioration;   Bu
                                                     n
                                                  ily

                          ***
                                                ar



SECTION I – EXCLUSIONS
                                            M




B. We do not insure for loss to property described in
   Coverages A and B caused by any of the following.
                                          of




   However, any ensuing loss to property described in
                                       e




   Coverages A and B not precluded by any other provision
                                   ffic




   in this policy is covered.
                                O




   3. Faulty, inadequate or defective:
                              y




       a. Planning, zoning, development, surveying, siting;
                           op




       b. Design, specifications, workmanship, repair, construction, renovation, remodeling,
                        C




          grading, compaction;
       c. Materials used in repair, construction, renovation or remodeling; or
                     ial




       d. Maintenance;
                   fic




       of part or all of any property whether on or off the "residence premises".
            of




                          ***
          Un




         5.        United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

         6.        To the extent that some or all of Plaintiffs’ claims may have been fully adjusted

and payment tendered, Plaintiffs are only entitled to one satisfaction or recovery for their alleged



4830-0691-1393.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 33 of 37



damages.

          7.       Plaintiffs’ extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiffs’ entitlement, if any, to insurance

benefits.




                                                                                   k
                                                                                ler
          8.       To the extent that all statutory and policy requisites have not been satisfied, this




                                                                             tC
suit is premature.




                                                                         ric
          9.       Plaintiffs have failed to cooperate pursuant to the Policy’s terms and conditions.




                                                                      ist
                                                                   sD
          10.      Plaintiffs’ extra-contractual claims alleging bad faith fail because a finding of the




                                                                es
existence of coverage for Plaintiffs’ underlying insurance claim is necessary to establish any



                                                             rg
basis for Plaintiffs’ extra-contractual, Insurance Code claims. Because Plaintiffs’ allegations are
                                                          Bu
generally based on Defendant’s alleged failure to investigate the clam and pay policy benefits,
                                                      n
                                                   ily

the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Insurance Code
                                                ar
                                             M




claims.
                                          of




          11.      No act or omission of Defendant was malicious, willful, wanton, reckless or
                                        e
                                   ffic




grossly negligent and, therefore, any award of punitive damages is barred.
                                O




          12.      Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive
                              y
                           op




damages under applicable state law.
                        C




                                                   III.
                     ial
                   fic




                                   REQUEST FOR DISCLOSURE
            of




          Pursuant to Rule 194, Plaintiffs are requested to disclose the information or material
          Un




described in Rule 194.




4830-0691-1393.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 34 of 37



                                              IV.

                                   PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiffs take nothing by their suit, that Defendant




                                                                             k
                                                                          ler
recovers costs, and for such other and further relief, both at law and in equity, to which United




                                                                       tC
Property & Casualty Insurance Company may be justly entitled.




                                                                   ric
                                                                ist
                                                             sD
                                            Respectfully Submitted,




                                                          es
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP




                                                       rg
                                            By: /s/ Sarah R. Smith
                                                    Bu
                                                Sarah R. Smith
                                                Texas State Bar No. 24056346
                                                 n
                                                Chloe A. Sease
                                              ily

                                                Texas State Bar No. 24113093
                                           ar


                                                24 Greenway Plaza, Suite 1400
                                        M




                                                Houston, Texas 77046
                                                Telephone: 713.659.6767
                                     of




                                                Facsimile: 713.759.6830
                                   e




                                                sarah.smith@lewisbrisbois.com
                               ffic




                                                ATTORNEYS FOR DEFENDANT,
                            O




                                                UNITED PROPERTY & CASUALTY
                            y




                                                INSURANCE COMPANY
                         op
                     C
                    ial
                   fic
            of
          Un




4830-0691-1393.1
     Case 4:19-cv-03174 Document 1-2 Filed on 08/23/19 in TXSD Page 35 of 37



                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 20th day of August, 2019.

Chad T. Wilson                               Via Eserve




                                                                              k
Tara Peveto




                                                                           ler
Chad T. Wilson Law Firm, PLLC
455 East Medical Center Blvd.




                                                                        tC
Suite 555




                                                                    ric
Webster, Texas 77598
eservice@cwilsonlaw.com




                                                                 ist
cwilson@cwilsonlaw.com




                                                              sD
tpeveto@cwilsonlaw.com
Attorneys for Plaintiff




                                                          es
                                                        rg
                                                    Bu
                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith
                                                  n
                                               ily
                                            ar
                                         M
                                      of
                                    e
                                ffic
                            yO
                         op
                     C
                    ial
                   fic
            of
          Un




4830-0691-1393.1
8/23/2019                              Office of
                Case 4:19-cv-03174 Document   1-2HarrisFiled
                                                       County on
                                                              District Clerk - Marilyn
                                                                   08/23/19            Burgess Page 36 of 37
                                                                                  in TXSD

  HCDistrictclerk.com                MA, QINGGANG vs. UNITED PROPERTY & CASUALTY                                       8/23/2019
                                     INSURANCE COMPANY
                                     Cause: 201950265   CDI: 7  Court: 133

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
   CASE DETAILS                                                    CURRENT PRESIDING JUDGE
   File Date                 7/23/2019                             Court               133rd
   Case (Cause) Location     Civil Intake 1st Floor                Address             201 CAROLINE (Floor: 11)
   Case (Cause) Status       Active - Civil                                            HOUSTON, TX 77002
                                                                                       Phone:7133686200
   Case (Cause) Type         Debt/Contract - Consumer/DTPA
                                                                   JudgeName           JACLENEL McFARLAND
   Next/Last Setting Date    N/A
                                                                   Court Type          Civil
   Jury Fee Paid Date        7/23/2019



  ACTIVE PARTIES
  Name                                                Type                                                 Post Attorney
                                                                                                           Jdgm
  MA, QINGGANG                                        PLAINTIFF - CIVIL                                            PEVETO,
                                                                                                                   TARA LACE
  UNITED PROPERTY & CASUALTY INSURANCE                DEFENDANT - CIVIL                                            SMITH,
  COMPANY                                                                                                          SARAH
                                                                                                                   RUSSELL
  QI, SULAN                                           PLAINTIFF - CIVIL                                            PEVETO,
                                                                                                                   TARA LACE
  HUDSON, ADAM                                        DEFENDANT - CIVIL

https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=WzUU+itSfFGFkfFWXF/xUE57kviI/CiOVcUWu1JJFuvF1u2oGLABpBoSv…   1/2
8/23/2019                               Office of
                 Case 4:19-cv-03174 Document   1-2HarrisFiled
                                                        County on
                                                               District Clerk - Marilyn
                                                                    08/23/19            Burgess Page 37 of 37
                                                                                   in TXSD
  UNITED PROPERTY & CASUALTY INSURANCE                     REGISTERED AGENT
  COMPANY BY SERVING ITS



  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description                                    Order          Post Pgs Volume Filing                        Person
                                                       Signed         Jdgm     /Page Attorney                       Filing
  8/20/2019      ANSWER ORIGINAL PETITION                                    0               SMITH, SARAH           UNITED PROPERTY &
                                                                                             RUSSELL                CASUALTY
                                                                                                                    INSURANCE
                                                                                                                    COMPANY
  7/23/2019      JURY FEE PAID (TRCP 216)                                    0

  7/23/2019      ORIGINAL PETITION                                           0               PEVETO, TARA           QI, SULAN
                                                                                             LACE
  7/23/2019      ORIGINAL PETITION                                           0               PEVETO, TARA           MA, QINGGANG
                                                                                             LACE



  SERVICES
  Type  Status              Instrument Person             Requested Issued Served Returned Received Tracking Deliver
                                                                                                             To
  CITATION SERVICE    ORIGINAL             HUDSON,        7/23/2019      7/24/2019                                   73649232     E-MAIL
           ISSUED/IN  PETITION             ADAM
           POSSESSION
           OF SERVING
           AGENCY
        13406 PRESTON CLIFF COURT HOUSTON TX 77077

  CITATION SERVICE    ORIGINAL             UNITED     7/23/2019          7/24/2019                                   73649236     E-MAIL
           ISSUED/IN  PETITION             PROPERTY &
           POSSESSION                      CASUALTY
           OF SERVING                      INSURANCE
           AGENCY                          COMPANY
                                           BY SERVING
                                           ITS
        1999 BRYAN STREET STE 900 HOUSTON TX 75201



  DOCUMENTS
  Number             Document                                                                                   Post Date            Pgs
                                                                                                                Jdgm
  86742363           Defendant, United Property & Casualty Insurance Company's Original Answer to Plaintiff's        08/20/2019      5
                     Original Petition
  86742404           Defendant, United Property & Casualty Insurance Company's Election of Legal                     08/20/2019      3
                     Responsibility Under Section 542A.006 of The Texas Insurance Code
   ·> 86742405       Order of Dismissal of Defendant (Proposed)                                                      08/20/2019      1

  86413434           Citation return re: Adam Hudson                                                                 07/30/2019      2
  86418482           Citation return re: United Property and Casuality Insurance Company                             07/30/2019      2
  86303059           Plaintiffs Original Petition, Jury Demand, and Request for Disclosure                           07/23/2019      19
   ·> 86303060       Request for Service Citations                                                                   07/23/2019      2




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=WzUU+itSfFGFkfFWXF/xUE57kviI/CiOVcUWu1JJFuvF1u2oGLABpBoSv…       2/2
